     Case 20-33697 Document 163-3 Filed in TXSB on 10/12/20 Page 1 of 2




                                           EXHIBIT C

                                  Indemnification Provisions

         In the event that Stout Risius Ross, LLC (“Stout”) or any of its affiliates, partners,
officers, directors, shareholders, agents, employees or controlling persons (collectively, the
“Indemnified Persons” and each, an “Indemnified Person”) becomes involved in any capacity in
any claim, action, proceeding, or investigation (collectively, “Actions”) brought by or against
any person, including equity holders of the Debtors, in connection with or as a result of Stout’s
engagement as financial advisor to the Official Unsecured Creditors Committee (the
“Committee”), the Debtors periodically will advance to the Indemnified Persons amounts
necessary to pay their reasonable out-of-pocket legal and other expenses (including the cost of
any investigation and preparation) incurred in connection therewith; provided, however, that if
it is finally found (in a non-appealable judgment) by a court of competent jurisdiction that any
loss, claim, judgment, damage, or liability of an Indemnified Person has resulted primarily from
the gross negligence or willful misconduct of such Indemnified Person in performing the
services on behalf of the Committee, such Indemnified Person shall repay such portion of the
advanced amounts that is attributable to expenses incurred in relation to the act or omission of
such Indemnified Person that is the subject of such non-appealable judgment. The Debtors also
will indemnify and hold the Indemnified Persons harmless from and against any and all losses,
claims, judgments, damages, or liabilities to which such Indemnified Person may become subject
under any applicable law, or otherwise, that is related to, arising out of, or in connection with
Stout’s engagement on behalf of the Committee and without regard to the exclusive or
contributory negligence of any Indemnified Person except to the extent that it is finally found
(in a non-appealable judgment) that any such loss, claim, damage of liability resulted primarily
from the gross negligence, willful misconduct, or bad faith of the Indemnified Persons in
performing the services on behalf of the Committee.

        Upon receipt by an Indemnified Person of actual notice of an Action against such
Indemnified Person with respect to which indemnity may be sought, such Indemnified Person
shall promptly notify the Debtors in writing; provided that failure to so notify the Debtors shall
not relieve the Debtors from any liability that the Debtors may have on account of this indemnity
or otherwise, except to the extent the Debtors shall have been materially prejudiced by such
failure. The Debtors shall, if requested by the Indemnified Person, assume the defense of any
such Action, including the employment of counsel reasonably satisfactory to the Indemnified
Person. An Indemnified Person may retain separate counsel to represent it in the defense of any
Action, which shall be at the expense of the Debtors if (i) the Indemnified Party does not request
the Debtors to assume the defense of any such Action or the Debtors do not assume the defense
of the Action within a reasonable period of time after being requested to assume the defense of
the Action, or (ii) the Indemnified Person is advised by counsel in writing that there is an actual
or potential conflict in the Debtors’ and the Indemnified Person’s respective interests or
additional defenses are available to the Indemnified Person, which makes representation by the
same counsel inappropriate; provided that in no event shall the Debtors be obligated to pay
expenses for more than one counsel in any one jurisdiction for all Indemnified Persons in
connection with any Action.

        No Indemnified Person shall have any liability (whether direct or indirect, in contract or
tort or otherwise) to the Debtors or their equity holders or creditors related to, arising out of, or
in connection with, advice or services rendered or to be rendered by any Indemnified Person on
behalf of the Committee, the transactions contemplated in these Chapter 11 Cases or any
Indemnified Person’s actions or inactions in connection with any such advice, services, or
transactions except to the extent any loss, claim, judgment, damage or liability is finally found
     Case 20-33697 Document 163-3 Filed in TXSB on 10/12/20 Page 2 of 2



(in a non-appealable judgment) by a court of competent jurisdiction to have resulted from the
Indemnified Person’s gross negligence or willful misconduct.

        If for any reason, the foregoing indemnification is unavailable to an Indemnified Person
or insufficient to hold it harmless, then the Debtors shall contribute to the amount paid or payable
by the Indemnified Person as a result of such loss, claim, damage or liability in such proportion
as is appropriate to reflect (i) the relative economic benefits to the Debtors and their equity
holders, on the one hand, and to the Indemnified Persons, on the other hand, of the matters
covered by this engagement; or (ii) if the allocation provided by the immediately preceding
clause is not permitted by applicable law, not only such relative economic benefits but also the
relative fault of the Debtors, on the one hand, and the Indemnified Persons, on the other hand,
with respect to such loss, claim, damage or liability and any other relevant equitable
considerations. For purposes of this paragraph, the relative economic benefits to the Indemnified
Persons of the matters contemplated on behalf of the Committee, shall be deemed to be the fees
paid or to be paid to Stout; provided, however, that, to the extent permitted by applicable law,
in no event shall the Indemnified Persons be required to contribute an aggregate amount in
excess of the aggregate fees actually paid to Stout.

        The reimbursement, indemnity, and contribution obligations of the Debtors in this
Exhibit C shall be in addition to any liability which the Debtors may otherwise have, shall
extend upon the same terms and conditions to any affiliate of the Indemnified Persons, and shall
be binding upon and inure to the benefit of any successors, heirs, and personal representatives
of the Debtors, the Indemnified Persons, any such affiliate and any such person.

        The Debtors shall not be required to indemnify an Indemnified Person for any amount
paid or payable by the Indemnified Person in the settlement of any action, proceeding or
investigation without the written consent of the Debtors, which consent shall not be
unreasonably withheld.




                                                2
